Motion by the appellant for clarification of a decision and order of this Court dated February 14, 1994, determining an appeal from a judgment of the Supreme Court, Westchester County (Gurahian, J.), dated February 4, 1991, and remitting the matter to the Supreme Court, Westchester County, for "a new determination of permanent child support, pursuant to Domestic Relations Law § 240 (1-b), which is to be awarded retroactive to December 16, 1985, with an appropriate credit for any pendente lite awards, and for an appropriate award of counsel fees to the wife”.
Upon the papers filed in support of the motion and no papers having been filed in opposition thereto, it is,
Ordered that the motion is granted, to the extent that the decision and order of this Court dated February 14, 1994 (201 AD2d 542), is amended, (1) by adding to the decretal paragraph, after the words "Westchester County”, the word "(Burrows, J.)”, and (2) by adding to the decretal paragraph, after the words "$250 per week”, the following:
"; and it is further,
"Ordered that the Supreme Court, Westchester County, is directed to refer the matter to Judicial Hearing Officer Gurahian, to hear and report on the questions of the amount of permanent child support and counsel fees to be awarded, based upon the record already made and any additional *813evidence submitted by the parties; Judicial Hearing Officer Gurahian shall make his report containing his findings on the issues and file the same with Justice Burrows, with all convenient speed”;
and it is further,
Ordered that the motion is otherwise denied. Bracken, J. P., Sullivan, Krausman and Goldstein, JJ., concur.